DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 102

	In the event the determination of the status of the application as subject to AIA  35 U.S.C.

102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

        3.	Claims 1-3, 6-8, 17, 18, 20-22 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Green (US -2018/0089005, hereinafter referred to as Green).

Regarding claim 1, Green teaches:
“A method performed by a filtering proxy application for parallel sharing of a

hardware component, comprising:” (Green [0031], Application programing interface (API) interpreter for splitting requests into many API calls of resources).
“intercepting calls from one or more management application instances and a management interface of the hardware component through which each of the one or
more management application instances manages the hardware component” (Green [0013] [0011], Intercepting requests originated from an application and directed to the service provider environment for accessing resources and data. Furthermore, the data directed toward the application also intercepted. The gateway is facilitating accessing of client application to the service provider).
“determining which of the one or more management application instances transmitted

each of the intercepted calls” (Green [0013], determining the type of format associated with the application which is incompatible with API calls of the service provider). 
“at least one of transmitting instructions to and obtaining data from the hardware

component via the management interface relevant to each of the intercepted calls; and” (Green [0013], sending request to the service provider, and receiving response from the service
provider through the gateway in response to the intercepted requests).

“performing one or more management actions on the hardware component based on the at least one of the transmitted instructions and the obtained data, and based on transforming the intercepted calls to be specific to each of the one or more management application instances as if

Green [0013] [0021], Requesting data and accessing requested data from the
service provider (one or more management action on the hardware component) based on translating (transforming the intercepted call) the intercepted request from data request format of the specific application into application programing call (API) call format of the
service provider. The API provides specific customized access or permission for the resources provided by the service provider).


Regarding claim 2, Green teaches all the limitations of claim 1. Green teaches:
“wherein the intercepted calls comprise application programming interface (API) calls.” (Green [0021] [0013], the request from the application can be an application programing interface (API) call. Green also teaches receiving application programming interface (API) call form the service provider).


Regarding claim 3, Green teaches all the limitations of claim 2. Green teaches:
“further comprising providing an API through which the API calls are generated, wherein

the API is the same as that provided by the hardware component” (Green [0013], The API response from the service provider).


Regarding claim 6, Green teaches all the limitations of claim 1. Green teaches:

Green [0013] teaches a response for the intercepted call).


Regarding claim 7, Green teaches all the limitations of claim 1. Green teaches:
“further comprising transforming each of the one or more responses to be specific to

each of the plurality of management application instances as if each of the management application instances is exclusively managing the computing component’ (Green [0013], translating the response to be compatible for the application. Thus, the application uses the service provider’s resources based according to its format).


Regarding claim 8, Green teaches all the limitations of claim 7. Green teaches:
“wherein the transformation of each of the one or more responses substituting at least

one of values and attributes necessary for routing each of the one or more response to each of the one or more management application instances instead of the filtering proxy application” (Green [0013], teaches translating API responses in data requested format of the client application.
This format change inherently teaches the claimed substitution for values and attributes. The format change is intended for the client application).


Regarding claim 17, Green teaches:

(Green
[0015][0019][0011] and Fig 7, A service provider (computing component) system for hosting computing resources for plurality of clients (plurality of clients). The service provider system provides specific configured relationship for the clients over the computing resources provided by the service provider. API gateway (management interfaces) for the service provider. A computing system with one or more processor for the executing the technology).
“a filtering proxy application operatively connected between each of the plurality of clients and the management interface for filtering information traveling between each of the plurality of clients and the management interface to provide the appearance of exclusive
management to each of the plurality of clients” (Green [0031] and Fig. 2, Application

programing interface (API) interpreter (filtering proxy application) between the client’s application and the gateway (management interface) of the service provider. The API interpreter separates the request (filtering information) going to the service provider for accessing resources by the client, and combining responses from the service provider).


Regarding claim 18, Green teaches all the limitations of claim 17. Green teaches:
“wherein the information comprises at least one of requests from each of the plurality of clients, responses to the requests, state information of the computing component, and event

Green [0031], a client request, a response to the client request with requested information).


Regarding claim 20, Green teaches all the limitations of claim 17. Green teaches:
“wherein the requests comprise application programming interface calls “(Green [0021]

[0013], the request from the application can be an application programing interface (API) call).


Regarding claim 21. Green teaches:
“A method for managing a hardware component by a management application,

comprising: at a client on which the management application is running (Green [0021], application running (management application) on a client device for accessing resources provided by a service provider (hardware component)).
“transmitting instructions to and obtaining data from a hardware component via a management interface, the instructions and data relating to management of the hardware component; and” (Green [0013], sending request to the service provider, and receiving
response from the service provider (hardware component) through the gateway (management interface) for the intercepted request).
“performing one or more management actions on the hardware component based on the at least one of the transmitted instructions and the obtained data, the at least one of the transmitted instructions and the obtained data having been transformed to be specific to each of

Green [0013] [0021], Accessing requested data from the service provider
(management action on the hardware component) based on translating (transforming the intercepted call) the intercepted request from data request format of the specific application into application programing call (API) call format of the service provider. The API provides specific customized access or permission for the resources provided by the service provider).


Regarding claim 22, Green teaches:
“A method for managing a hardware component by a management application, comprising: at a client on which the management application is running” (Green [0021], application running (management application) on a client device for accessing resources provided by service provider (hardware component).
“transmitting instructions to a hardware component via a management interface for

management of the hardware component, wherein the transmitted instructions cause one or more management actions to be performed on the hardware component” (Green [0013], sending
request to the service provider through the gateway (management interface) for accessing

resources (management action) from the service provider).

“the transmitted instructions to be received by the management interface in a format transformed to be specific to each of one or more management application instances of the management application as if each of the one or more management application instances is
exclusively managing the hardware component (Green [0013] [0021], receiving by the gateway

translated API call from data request format. The API provides specific customized access or permission for the resources provided by the service provider).).
“and at the client on which the management application is running, obtaining data from the hardware component via the management interface for management of the hardware component, wherein the obtained data relates to the one or more management actions to be performed on the hardware component” (Green [0013] receiving a response data (obtaining data from the headwear component) at the client application from the service provider
through the gateway (the management interface). The response data is resource data from the service provider).
“the obtained data being received by the client in a format transformed to be specific to

each of one or more management application instances of the management application as if each of the one or more management application instances is exclusively managing the hardware component” (Green [0013] [0021], the response data is translated from the API response into compatible data request format used by the client application. The data request of the
application made the API call. The API provides specific customized access or permission for the resources provided by the service provider).

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C.

102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:

Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
           4.	Claims 4-5, 9-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Green (US -2018/0089005, hereinafter referred to as Green), in view of Ennis Jr. et al. (US 10/148193 hereinafter referred to as Ennis Jr.).


Regarding claim 4, Green teaches all the limitations of claim 1.

Examiner Note: Green teaches translating and/or interpreting API calls at the API interpreter (filtering proxy application) for format change as disclosed in paragraph [0013].
Green does not explicitly teach:


responsive to each of the intercepted calls from values and attributes intended for the filtering proxy application to values and attributes for the hardware component”
Ennis Jr. teaches:

“wherein the transformation of the intercepted calls comprises substituting at least one of values and attributes necessary for accomplishing the one or more management actions responsive to each of the intercepted calls from values and attributes intended for the filtering proxy application to values and attributes for the hardware component” (Ennis col. 13 lines 60- 68, col. 14 lines 1-10, and claim 1, translating an intercepted API request to a native API request by adding/remove parameters, modifying parameters for values or modification for forwarding to the endpoints of the service provider).
Because both Green and Ennis teach processing application programing interface (API) in computing environment, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Green to include a feature that substitutes parameters and value for intercepted call for converting to native API call as disclosed by Ennis Jr., such feature would allow an access the public cloud environment for a user specific API that is not supported by the public cloud environment (col.7 lines 24-35).


Regarding claim 5, Green teaches all the limitations of claim 1. Ennis teaches:
“wherein the transformation of each of the intercepted calls comprises substituting at

least one of values and attributes necessary for routing each of the intercepted calls to the

(Ennis col. 13 lines 60-68, col. 14 lines 1-10, and claim 1, translating intercepted API request to native API request by
adding/remove parameters, modifying parameters for values or modification for forwarding to the endpoints of the service provider. Thus, once the parameters and value substitution step performed, the request forwarded directly to the service provider. The modified calls are
intended for the service provider).

Because both Green and Ennis teach processing application programing interface (API) in computing environment, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Green include a feature that substitutes parameters and value for intercepted call for converting to native API call as disclosed by Ennis Jr., such feature would allow an access the public cloud environment for a user specific API that is not support by the public cloud environment (col.7 lines 24-35).


Regarding claim 9, Green teaches all the limitations of claim 1. Ennis Jr. teaches:
“wherein the one or more management actions comprises managing a state of the

hardware component responsive to one of the intercepted calls, wherein the one of the

intercepted calls comprises a request to configure the hardware component” (Ennis Jr. col. 21 lines 5-14, col. 20 lines 35-65, plurality of Managing and configuring processes for a service provider’s resources based on API calls including creating new subnet in the AWA cloud provider. The API calls will be intercepted in order to configure the resources in the cloud provider).


in order to create user specific resources in public cloud platform such as AWS EC2, based on specific request in the API (Ennis Jr. col. 16 lines 43-50).


Regarding claim 10, Green in view of Ennis Jr. teaches all the limitations of claim 9 Ennis teaches:
“further comprising, defining a single allowable configuration of the hardware

component and caching an unconfigured state of the hardware component” (Ennis Jr. col. 16 lines 43-50, col. 6 lines 60-68, the API request with specific set of attributes for configuring the service providers resource. The service provider includes IP address to be assigned for such resource).
Because both Green and Ennis Jr. teach processing application programing interface (API) in computing environment, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Green to include a feature that configure user specific cloud resources as disclosed by Ennis Jr., this feature helps creating cloud service as requested by the user (col. 6 liens 60-68).


Regarding claim 11, Green in view of Ennis Jr. teaches all the limitations of claim 10. Green teaches:

(Green [0030], retuning translated data of the service provider to the application in format compatible for the application).


Regarding claim 12, Green in view of Ennis Jr. teaches all the limitations of claim 10. Ennis Jr. teaches:
“further comprising returning data representative of the cached unconfigured state to an appropriate one of the one or more management application instances until receipt of the request to configure the hardware component.” (Ennis Jr. col. 5 lines 24-39 providing service provider’s API to the customer for utilization of the service provider’s resources such as for creating new instances for assigning IP address etc.).
Because both Green and Ennis Jr. teach processing application programing interface (API) in computing environment, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Green for providing cloud service provider’s APIs to customer of utilization as disclosed by Ennis Jr. in order to customize the APIs for certain operation and action (col. 5 lines 24-39).


Regarding claim 19, Green teaches all the limitations of claim 18. Ennis, Jr. teaches:
“wherein the filtering proxy application is configured to filter the requests by substituting

at least one of values and attributes of the requests with at least one of other values and attributes of one of the filtering proxy application, an appropriate one of the plurality application instances, and the computing component (Ennis, Jr. Col. 25 lines 35-51, Generating native AWS API by

inserting subnet ID and IP returned to the interceptor into the API call. The subnet ID and the IP are matched with intercepted request).
Because both Green and Ennis Jr. teach processing application programing interface (API) in computing environment, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Green include a feature that substitutes parameters and value from API gateway as disclosed by Ennis J., such feature would allow to generate pure native EC2 request by requesting available IP address based on the API request (Ennis Jr.16- lines 1-15).


        5.	Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Green (US - 2018/0089005, hereinafter referred to as Green), in view Lusk et al. (US 10,572,315 hereinafter referred to as Lusk).


Regarding claim 13, Green teaches all the limitations of claim 1 Lusk teaches:
“wherein the one or more management actions comprises handling event information

regarding the hardware component to the one or more management application instances” (Lusk col. 19 lines 48-62, teaches storing a state information regarding services by API gateway for particular client application, and providing access for state information).
Because both Green and Lusk teach processing application programing interface (API) in computing environment, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Green to include a feature that




Regarding claim 14, Green in view of Lusk teaches all the limitations of claim 13 Lusk teaches:
“further comprising configuring the filtering proxy application to be an event destination”

(Lusk col. 19 lines 48-62, Fig. 5 the API gateway for storing a state information regarding services. The API gateway is also a translator for client call).
Because both Green and Lusk teach processing application programing interface (API) in computing environment, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Green to include a feature that maintain state information for service provider services as disclosed by Lusk, such inclusion would allow to improve the operation of the service provider (Lusk col. 3lines 33-40).


Regarding claim 15, Green in view of Lusk teaches all the limitations of claim 13 Lusk teaches:
“further comprising configuring the filtering proxy application as an event destination for the event information, and providing the event information to the one or more management
application instances” (Lusk col. 19 lines 48-62, Fig. 5 teaches storing a state information regarding services by API gateway for particular client application, and providing access for state information The API gateway is also translator for client call.).
Because both Green and Lusk teach processing application programing interface (API) in computing environment, it would have been obvious to one with ordinary skill in the art before




Regarding claim 16, Green in view of Lusk teaches all the limitations of claim 13. .Lusk teaches:
“further comprising receiving the event information from the hardware component and holding some or all of the event information without passing copies of the event information to the one or more management application instances” (Lusk col. 10 lines 28-35, teaches a state manager of accessing state information of database connection).
Because both Green and Lusk teach processing application programing interface (API) in computing environment, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Green to include a feature for accessing state information by state managers as disclosed by Lusk in order to implement access restriction on accessing state data (Lusk col. 20 39-47).

Conclusion

        6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references disclose cloud computing platform.

A.	Maity et al. (US 2018/0046486)

KOWALSKI et al (US 2014/0207918)

Pedersen et al. (US 2007/0244987)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.M/Examiner, Art Unit 2454                                                                                                                                                                                                        
/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454